UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-02265 The Value Line Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: March 31, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/10 is included with this Form. The Value Line Fund, Inc. Schedule of Investments (unaudited)
